Order, Supreme Court, New York County, entered September 18, 1975, denying the motion for reargument by respondents-appellants Deputy Attorney-General and Special Assistant Attorney-General, of the order modifying the subpoenas duces tecum to require production of only those records reflecting transactions with nursing homes or related businesses or individuals, unanimously affirmed, without costs and without disbursements, and without prejudice. Until such time as it appears that the limitation in some way hampers the investigation, the modification was a proper exercise of judicial discretion. In any event, an order denying a motion for reargument is not appealable. (Wehringer v Douglas Gibbons-Hollyday & Ives, 49 AD2d 109; United Artists Tel. v Quality Bakers of Amer. Co-op. 27 AD2d 651.) Concur—Stevens, P. J., Kupferman, Lupiano, Lane and Nunez, JJ.